Citation Nr: 1224265	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1951 to January 1954 and received an undesirable discharge by reason of unfitness for a period of active duty in the United States Navy from March 1954 to April 1956.  The Veteran died in December 2000 and is survived by his spouse, who is the appellant in this matter. 

The Board remanded the claim in January 2005 and May 2009 for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran died in December 2000 due to cardiac arrest with anoxic brain damage, due to or as a consequence of chronic obstructive pulmonary disease (COPD), and malnutrition.  Other significant conditions contributing to death but not resulting in the underlying cause were alcohol abuse and multiple abdominal surgeries.  It was noted that tobacco use probably contributed to the Veteran's death.  

2.  The Veteran did not have a service-connected disability at the time of his death. 

3.  The conditions which caused the Veteran's death did not begin in service, may not be presumed to be related to any incident of service, and have not been otherwise shown to be causally related to service. 



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 101, 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12, 3.301, 3.303, 3.304, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC), i.e., survivor benefits based on service connection of a Veteran's death, Section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided the appellant pre-adjudication notice by letter dated in May 2001.  Because service connection was not in effect for any disabilities suffered by the Veteran, properly tailored notice need not have included the first two items listed in Hupp above.  However, the notice was insufficient with regard to the third Hupp item.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  A subsequent letter dated in August 2009 was Hupp compliant, and the claim was readjudicated in a February 2012 supplemental statement of the case.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board remanded the claim in January 2005 and May 2009 to provide additional VCAA notice, in particular to comply with the holding in Hupp, supra, attempt to obtain the Veteran's Social Security Administration (SSA) records, make another attempt to obtain the Veteran's service treatment records from his first period of service, obtain his private hospital records immediately prior to his death, and obtain an RO administrative decision regarding the character of the Veteran's discharge from his second period of service.  And, on remand, she received this additional Hupp notice, additional searches for the Veteran's SSA records and additional service treatment records were unsuccessful, his private hospital records immediately prior to his death were associated with the claims files, and a December 2011 Administrative Decision by the RO regarding his status at discharge for his second period of service was rendered.  So there was substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271   (1998). 

The Veteran's service treatment records from his first period of service in the United States Army were unavailable and presumed destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The 1973 fire involved records of Army personnel discharged between November 1912 and January 1960.  The Veteran was discharged from the Army in 1954.  A search for alternate records was unsuccessful.  VA has obtained available service records from his second period of service in the United States Navy, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board, although she declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The duty to assist does not require that VA obtain a medical opinion in this case because there is no evidence of record of a disease, injury, or event in service that caused the Veteran's death and thus no indication that the disability or symptoms may be associated with the Veteran's service or with a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(a).  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time. 

Cause of the Veteran's Death

Service treatment records from the Veteran's second period of service from March 1954 to April 1956 are of record.  Entrance examination in March 1954 noted that the Veteran had first degree pes planus and mild gingivitis.  The remainder of the examination was normal.  According to the history section of the entrance examination report, the Veteran checked "no" to all but one question regarding whether he ever had or currently had various health conditions.  He only checked "yes" to the question regarding whether he ever had or currently had venereal disease.  He stated that he was in good health.  Discharge examination in March 1956 was normal.  

The Veteran's private physician, W.C.R., M.D., indicated that the Veteran was initially noted to have elevated blood pressure in 1975.  The Veteran was also diagnosed with cirrhosis of the liver in 1975.  In November 1977, the Veteran requested entitlement to nonservice-connected pension benefits due to black outs and hypertension.  In a letter dated in December 1977, a private physician diagnosed chronic alcoholism with cirrhosis of the liver and inanition secondary to excessive drinking and poor eating habits.  A VA examination was conducted in December 1977.  The diagnoses were chronic alcoholism, not being treated, apparently incapacitating; hypertension, history, not demonstrated; and blackout spells, historical, not verified by physical findings.  In a January 1978 rating decision, nonservice-connected pension benefits were denied.   

The Veteran underwent a colostomy in 1994, and was also diagnosed with failure to thrive later that year.  An April 1995 rating decision granted nonservice-connected pension benefits, effective August 1994.  

The Veteran's death certificate indicates that the causes of his death, which occurred in December 2000 at the age of 68, were cardiac arrest with anoxic brain damage, due to or as a consequence of COPD, and malnutrition.  Other significant conditions contributing to death but not resulting in the underlying cause were alcohol abuse and multiple abdominal surgeries.  It was noted that tobacco use probably contributed to the Veteran's death. 

The law provides Dependency and Indemnity Compensation (DIC) benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including heart disease brain damage, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Compensation shall not be paid if a disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  Compensation is precluded only for (a) primary alcohol abuse disabilities (an alcohol abuse disability arising during service from voluntary and willful drinking to excess), and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id.  Service connection for the cause of the Veteran's death stemming directly from alcoholic cirrhosis and alcohol abuse incurred during service is therefore precluded.  However, the law does not preclude compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  The Veteran does not have a service-connected disability, therefore, his alcohol abuse, which contributed to his death, cannot be service connected. 

Precedent opinions of VA's General Counsel  also have discussed the cause-and-effect relationship and interrelatedness between chronic smoking and the eventual development of respiratory disorders and cancers affecting the lungs.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability (or, here, eventual death) related to chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  The Veteran's death certificate noted that tobacco use probably contributed to his death.  However, disabilities caused by tobacco use cannot be service connected.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Under applicable law, the term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b).  With the exception for insanity, benefits are not payable where the former service member was discharged or released under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6). 

The Veteran served honorably on active duty in the United States Army from January 1951 to January 1954.  However, the Veteran's claims files contain a December 2011 Administrative Decision by the RO determining his status at discharge for his second period of service in the United States Navy.  Specifically, the Decision stated that the Veteran's discharge for the period of service from March 1954 to April 1956, was issued under dishonorable conditions, and is considered a bar to all gratuitous VA benefits, to include entitlement to health care benefits.  Therefore, the character of discharge of the Veteran's second period of service was a bar to VA compensation benefits based on that period.  See 38 C.F.R. § 3.12(a).  Therefore, for the appellant to prevail on her claim, she must show that some injury or disease during the Veteran's first period of service, or that heart disease or a brain disease became manifest within one year of separation from that period of service, caused the Veteran's death.  

In a case such as this, where it appears that the records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the records would, if they still existed, necessarily support the appellant's claims.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claims, and to explain its decision when the Veteran's records are missing or have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law  does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran did not have any service connected disabilities recognized during his lifetime.  During his lifetime, the Veteran only requested nonservice-connected pension benefits.  The appellant, her representative, or the Veteran, during his lifetime, have not contended that the Veteran should be granted service connection for any particular disability.  The record shows that hypertension was first shown in 1975 about 21 years after his separation from his first period of service.  No medical evidence has been received attributing any of these conditions to any incident of his service decades earlier.  Although it is unfortunate that the Veteran's service treatment records from his first period of service are unavailable, the claims files contain service treatment records from his second period of service which started about three months after his first period of service are available.  They show that the Veteran did not complain of, or was diagnosed with, any of the conditions which caused or contributed to his death.  

Regarding the appellant's own opinion that the Veteran's fatal conditions are related to his first period of service, the Board notes that the question of etiology of a disease or death is not one for which lay evidence would be competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is neither shown in the record, nor alleged by the appellant, that she has had the training or has the expertise to address these questions, and she has not cited to any medical treatises or submitted supporting medical opinions in the matter.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board concludes that the preponderance of the evidentiary weight is against a finding that the Veteran's fatal cardiac arrest, anoxic brain damage, COPD, and malnutrition began during or soon after his service, or that they are related to any incident of service.  For these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  The Board therefore denies the claim for service connection for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


